NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1219-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

NATHAN CRAFT,

     Defendant-Appellant.
__________________________

              Submitted October 26, 2016 – Decided May 10, 2017

              Before Judges Alvarez and Accurso.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment
              No. 12-03-0551.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Elizabeth C. Jarit, Assistant
              Deputy Public Defender, of counsel and on
              the brief).

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Mary R.
              Juliano, Assistant Prosecutor, of counsel
              and on the brief; Kristen M. Pridgen, Legal
              Assistant, on the brief).

PER CURIAM

        Following the denial of his motion to suppress evidence

seized in a warrantless search, defendant Nathan Craft pled
guilty to second-degree possession with intent to distribute

cocaine, N.J.S.A. 2C:35-5b(2), and was sentenced in accordance

with an agreement negotiated pursuant to the Brimage Guidelines.

As authorized by Rule 3:5-7(d), defendant appeals from the

denial of his motion to suppress the drugs found in his car,

raising only one issue:

         BECAUSE THE STATE FAILED TO ESTABLISH THAT
         CRAFT'S CONSENT TO SEARCH WAS KNOWING AND
         VOLUNTARY, THE COURT ERRED IN DENYING HIS
         MOTION TO SUPPRESS.

Finding no basis to disturb Judge Oxley's factual findings or

legal conclusions, we affirm.

    Defendant did not testify or present any witnesses at the

suppression hearing.   The arresting officer testified he was

driving south on Hope Road in Tinton Falls when he noticed a tan

Buick with tinted windows traveling in the same direction.      The

officer checked the Buick's license plate and learned the

registered owner had a suspended license.   The officer pulled

the car over and approached the driver, later identified as

defendant Nathan Craft.

    In the course of speaking to the driver, the officer

noticed the smell of marijuana, and asked defendant whether he

had been smoking the drug.   Defendant admitted he had smoked

marijuana an hour or two earlier.   The officer asked defendant


                                2                           A-1219-14T2
to step out of the car and radioed his sergeant.     The officer

asked defendant whether he was armed, and if the officer could

pat him down.   Defendant said he was not armed and consented to

a pat down.   Noticing a bulge in one of defendant's pockets, the

officer discovered a large wad of cash but no weapon.     In

response to the officer's question as to why he was carrying so

much cash, defendant told the officer it was about $8000, which

he had to pay bills.   The officer returned the cash to

defendant, and spoke to the sergeant who had arrived on the

scene.

    The officer approached defendant with a consent to search

form, reviewed it with him and requested defendant's consent to

search the car.   The officer testified defendant refused to sign

the form but told him he could search the car.     The officer

testified he spoke to defendant for about three to five minutes,

making sure he had defendant's consent to search the car and

trying to understand why, if defendant was consenting to the

search, he was unwilling to sign the form.

    The officer testified defendant took issue with the

language of the form authorizing the police "to remove and

retain any items of evidential value which they consider

pertinent to their investigation."   Specifically, defendant told



                                3                              A-1219-14T2
the officer he had no objection to the officer searching his

car, he just did not want the police to take his money.

    After confirming with defendant that he understood he had

the right to refuse the search, and that he was consenting to

the search but would not sign the form, the officer signed and

dated the form, noting that defendant "[r]efused to sign 11-1-11

5:54pm."   Underneath the space provided for defendant's

signature, the officer wrote, "gave permission[;] verbal

consent[;] didn't want us to take money."    The sergeant also

signed and dated the form.    On cross-examination, the officer

conceded that although he was without basis to seize the cash

when he handed it back to defendant after the pat-down, he knew

if drugs were discovered in the car, he would seize the cash for

forfeiture.

    Following completion of the form, the officer searched the

car and found part of a plastic bag sticking up between the

cushions of the backseat.    Inside was eighty-five grams of

cocaine packaged in smaller bags.    Defendant was arrested, his

cash was seized, and he was transported to the police station

where he was processed and released on his own recognizance

after giving a statement.

    The detective who took defendant's videotaped statement

also testified at the suppression hearing.    He explained he was

                                 4                         A-1219-14T2
directed to conduct the interview, "because it's not every day

that you . . . have somebody say hey, search my car but I'm not

going to sign the consent."1    After defendant executed the

Miranda2 form, the detective asked him what had occurred during

the course of the stop, whether he had consented to have his car

searched, and why he refused to sign the form.

     On the videotape, which was played in court and

authenticated by the detective, defendant described the stop

very similarly to the way the officer had described it in his

testimony.   Defendant several times conceded he gave the officer

permission to search his car.    He explained he refused to sign

the form, which he reviewed with the detective, because he "[did

not] know the law," and the language of the form "was subject to

interpretation."   Defendant told the detective he did not

understand the full ramifications of the clause that allowed the

police to seize evidence, and he did not want the officer to

take his $8000.


1 Although the detective testified he was not aware the stop had
not been recorded at the time he was directed to take
defendant's statement, the arresting officer testified he was
driving a canine unit, which was not equipped with video or
audio equipment in 2011 when the stop occurred.

2 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).



                                  5                          A-1219-14T2
      When the detective pressed defendant as to why then had he

consented to the search, knowing he had a right to refuse,

defendant expressed the view that the officer was going to

search no matter what defendant said.3    When the detective asked

whether the Tinton Falls officer had said or done anything

during the stop to indicate he was going to search defendant's

car regardless of whether he got consent, defendant explained he

based his belief on his and others' prior experiences.     That

comment led to an exchange in which the detective stressed that

officers have to stop a voluntary search upon request and

defendant expressing skepticism that any officer would ever do

so.   Defendant, who is black, told the detective, who is white,

that their views on whether the police respected the rights of

people pulled over in traffic stops likely differed because "we

walk two different lives."

      After listening to the officer's testimony, viewing the

video and the consent forms in evidence, and hearing the

argument of counsel, Judge Oxley denied defendant's motion to

suppress the drugs found in the car.     The judge found the

officer had reasonable suspicion to stop defendant's car after

the license plate look-up revealed the owner's license was


3 Defendant also told the detective he "didn't know what was in
the car."

                                6                              A-1219-14T2
suspended.   See State v. Donis, 157 N.J. 44, 58 (1998).      He

further found the odor of marijuana emanating from defendant's

car provided the officer with reasonable and articulable

suspicion of criminal activity, thereby justifying the officer's

request to search defendant's car.       See State v. Carty, 170 N.J.
632, 647 (2002).

    Based on the officer's "uncontradicted" and credible

testimony that he advised defendant of his right to refuse

consent, and that defendant thereafter consented to the search

of his car, as defendant later confirmed to the detective, the

judge found defendant's consent knowing and voluntary.        See

State v. Domicz, 188 N.J. 285, 308-09 (2006).       Despite

acknowledging defendant's statement to the detective that

defendant believed the officer would have searched the car

regardless of whether defendant consented, the judge noted there

was nothing in the record to suggest defendant had been

pressured or coerced.   See State v. King, 44 N.J. 346, 352-53

(1965) (listing factors to consider in determining whether

consent to search was coerced).       Finally, the judge rejected

defendant's argument that he had conditioned his consent on the

officer "not taking his money."       Besides noting the officer had

returned defendant's money to him after the pat down, the judge

found the cash was not seized pursuant to defendant's consent to

                                  7                            A-1219-14T2
search his car but was instead seized in a search incident to

his lawful arrest.

    Our standard of review on a motion to suppress is limited.

See State v. Gamble, 218 N.J. 412, 424 (2014).    We defer to the

trial court's factual findings on the motion, unless they were

"clearly mistaken" or "so wide of the mark" that the interests

of justice require appellate intervention.     State v. Elders, 192
N.J. 224, 245 (2007).    "Deference to these factual findings is

required because those findings 'are substantially influenced by

[an] opportunity to hear and see the witnesses and to have the

"feel" of the case, which a reviewing court cannot enjoy.'"

Gamble, supra, 218 N.J. at 424-25 (quoting State v. Johnson, 42
N.J. 146, 161 (1964)).    Our review of the trial court's

application of the law to the facts, of course, is plenary.

State v. Hubbard, 222 N.J. 249, 263 (2015).

    Defendant argues because he "refused to sign the consent to

search form, told the officer that he did not understand a

portion of the form, placed a limitation on the search that

would have negated any consent, and believed that the officer

would have searched his car regardless of whether consent was

obtained," the State failed to meet its burden and the court

erred in denying his motion to suppress.     We do not agree.



                                 8                          A-1219-14T2
    "Consent is . . . a factual question to be determined from

the relevant circumstances."   State v. Koedatich, 112 N.J. 225,

264 (1988), cert. denied, 488 U.S. 1017, 109 S. Ct. 813, 102 L.

Ed. 2d 803 (1989).   Although the car stop was not recorded, the

trial court had the benefit of the officer's testimony and both

it and we have the benefit of defendant's videotaped interview,

in which he candidly and calmly discussed what happened on the

road and his rationale for giving consent but refusing to sign

the form.    Although first-hand accounts in these situations are

often wildly divergent, here they were remarkably similar.

    Counsel's argument that defendant did not understand his

right to refuse consent is completely belied by a view of the

videotape.   Although defendant did not finish high school,

instead obtaining a G.E.D., he presents as an intelligent and

thoughtful individual, self-respecting and forthright in the

midst of what the detective described as "not a good time for

[him]."   Indeed, the judge surmised that defendant's demeanor

was one of the chief reasons he was released on a summons.     In

the interview, defendant makes clear that what he did not

understand was whether, by virtue of the language allowing the

police "to remove and retain any items of evidential value which

they consider pertinent to their investigation," he would be



                                 9                          A-1219-14T2
giving consent to the officers to seize the cash in his pocket,

which he did not wish to do.

    Although there is no question but that "the scope of a

consent search is limited by the terms of its authorization,"

State v. Santana, 215 N.J. Super. 63, 72 (App. Div. 1987), we

cannot find that defendant somehow limited his unequivocal

consent to search his car by his unwillingness to surrender the

cash the detectives had already found in his pocket and returned

to him.   Neither are we aware of any requirement that would have

the officer explain that if they found drugs in the car, they

could lawfully seize the cash in his pocket, as well as his car,

on the theory it was integral to or utilized in furtherance of

illegal drug distribution, see N.J.S.A. 2C:64-1a(2)-(3), even

though aware he did not want police to take his money.   Although

defendant's consent ultimately led to the seizure of the cash,

the cash was not seized pursuant to defendant's unequivocal

consent to search his car.

    As for defendant's statement to the detective that he only

consented because of his belief that the police would have

searched anyway, we do not find it undermined defendant's

objective acknowledgement "that he had a choice in the matter."

State v. Johnson, 68 N.J. 349, 354 (1975).   We are mindful of

his concession to the detective that the Tinton Falls officers

                               10                           A-1219-14T2
treated him with respect and made no attempt to coerce his

compliance.   A defendant's subjective perception that his

consent was coerced will not vitiate an otherwise valid given

consent to search.   State v. Binns, 222 N.J. Super. 583, 589

(App. Div.), certif. denied, 111 N.J. 624 (1988).

    Because we concur with Judge Oxley's view of the law, and

find no basis to second-guess his findings of fact, we affirm

the denial of defendant's motion to suppress evidence of the

drugs seized from his car pursuant to a valid consent search.

    Affirmed.




                               11                            A-1219-14T2